EXHIBIT 10.1
 
FORM OF SUBSCRIPTION AGREEMENT BETWEEN THE COMPANY AND THE INVESTORS

 
COMMON STOCK SUBSCRIPTION AGREEMENT
 
by and among
 
STRATEGABIZ, INC.
 
and
 
THE PURCHASERS NAMED ON SCHEDULE 1 HERETO
 
February __, 2015



NOTHING IN THIS DOCUMENT CONSTITUTES AN OFFER OF SECURITIES FOR SALE IN THE
UNITED STATES OR ANY OTHER JURISDICTION WHERE IT IS UNLAWFUL TO DO SO. THE
SECURITIES DESCRIBED IN THE ATTACHED DOCUMENT HAVE NOT BEEN, AND WILL NOT BE
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE U.S. OR OTHER JURISDICTION AND
MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT
(“REGULATION S”), EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE OR LOCAL SECURITIES LAWS.
 
 
 

--------------------------------------------------------------------------------

 
 
COMMON STOCK SUBSCRIPTION AGREEMENT
 
This COMMON STOCK SUBSCRIPTION AGREEMENT, dated as of February ___, 2015 (this
“Agreement”), is by and among STRATEGABIZ, INC., a Delaware corporation (the
“Company”), and the undersigned purchase or purchaser’s listed on one or more
signature pages attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
common stock, par value $0.0001 per share (the “Common Shares”) in accordance
with the provisions of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
 “Closing” has the meaning specified in Section 2.2.
 
“Closing Date” has the meaning specified in Section 2.2.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” has the meaning specified in Section 3.2.
 
“Company” has the meaning set forth in the introductory paragraph.


“Company Financial Statements” has the meaning specified in Section 3.9.
 
 “Common Share Price” means $1.00.
 
“Common Shares” has the meaning specified in the recitals.
 
“Company SEC Documents” has the meaning specified in Section 3.8.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“GAAP” has the meaning specified in Section 3.9.
 
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over
 
 
 

--------------------------------------------------------------------------------

 
 
any such Person or such Person’s Property. Unless otherwise specified, all
references to Governmental Authority herein with respect to the Company mean a
Governmental Authority having jurisdiction over the Company, its Subsidiaries or
any of their respective Properties.
 
“Indemnified Party” has the meaning specified in Section 6.3.
 
“Indemnifying Party” has the meaning specified in Section 6.3.
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
 
 “Material Adverse Effect” means a material adverse effect on the management,
condition (financial or otherwise), results of operations, business or
properties of the Company and its Subsidiaries, taken as a
whole; provided, however, that a Material Adverse Effect shall not include any
material and adverse effect on the foregoing to the extent such material and
adverse effect results from, arises out of, or relates to (x) a general
deterioration in the economy or changes in the general state of the industries
in which the Company operates, except to the extent that the Company, taken as a
whole, is adversely affected in a disproportionate manner as compared to other
industry participants, (y) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism, or (z) any change in accounting requirements or principles imposed
upon the Company and its Subsidiaries or their respective businesses or any
change in applicable Law, or the interpretation thereof.
 
 “Operative Documents” means, collectively, this Agreement and and any
amendments, supplements, continuations or modifications thereto.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
 
“Preferred Stock” has the meaning specified in Section 3.2.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Purchase Price” is USD $1.00 per share.
 
“Purchased Shares” means, with respect to a particular Purchaser, the number of
Common Shares set forth on the Purchaser’s signature page.
 
“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.
 
“Purchaser Related Parties” has the meaning specified in Section 6.1.
 
 “Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.
 
“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.
 
“U.S. Persons” as defined Rule 902(k)(1), which are (1) any natural person
resident in the United States; (2) any partnership or corporation organized or
incorporated under the laws of the United States; (3) any estate of which any
executor or administer is a U.S. person; (4) any trust or which any trustee is a
U.S. person; (5) any agency or branch of a U.S. person located outside the
United States; (6) any  non-discretionary or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. person; (7) a discretionary or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or, if an
individual, resident in the United States; and (8) an partnership or corporation
if (a) organized or incorporated under the laws of any foreign jurisdiction, and
(b) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated and owned by accredited investors under Rule 501(a) of the
Securities Act who are not natural persons, estates or trusts.
 
ARTICLE II
 
AGREEMENT TO SELL AND PURCHASE
 
Section 2.1 Sale and Purchase. Subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.
 
Section 2.2 Closing. Pursuant to the terms of this Agreement, the consummation
of the purchase and sale of the Purchased Shares hereunder (the “Closing”) shall
take place at such time and place as the Company and Purchasers determine (the
date of such closing, the “Closing Date”). The parties agree that the Closing
may occur via delivery of facsimiles, electronic copies or photocopies of the
Operative Documents and the closing deliverables contemplated hereby and
thereby. Unless otherwise provided herein, all proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken and executed simultaneously, and no proceedings will
be deemed to have been taken nor documents executed or delivered until all have
been taken.
 
Section 2.3 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):
 
(a) the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;
 
(b) (i) the representations and warranties of the Company (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Company shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);
 
(c) the OTC Markets shall have authorized, upon official notice of issuance, the
listing of the Purchased Shares;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in
Section 2.5.
 
Section 2.4 Company’s Conditions. The obligation of the Company to consummate
the issuance and sale of the Purchased Shares to each Purchaser shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions with respect to such Purchaser (any or all of which may be waived by
the Company in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(a) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);
 
(b) such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and
 
(c) such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser’s closing deliveries described in
Section 2.6,
 
Section 2.5 Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:
 
(a) evidence of issuance of a certificate evidencing the Purchased, bearing the
legend or restrictive notation set forth in Section 4.10, free and clear of any
Liens, other than transfer restrictions under applicable federal and state
securities laws; and
 
(b) a copy of the risk factors attached hereto as Exhibit A.
 
Section 2.6 Purchaser Deliveries. Upon the terms and subject to the conditions
of this Agreement, each Purchaser is delivering (or causing to be delivered) the
following:
 
(a) the Purchase Price payable by such Purchaser by wire transfer of immediately
available funds;


Section 2.7 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to each Purchaser as follows:
 
Section 3.1 Existence. The Company has been duly incorporated and is existing
and in good standing under the laws of the State of Delaware, with corporate
power and authority to own its properties and conduct the businesses in which it
is currently engaged and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct
 
 
 

--------------------------------------------------------------------------------

 
 
 of its business requires such qualification, except where the failure to be
duly qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 3.2 Capitalization. The authorized capital stock of the Company consists
of 100,000,000 shares of common stock, par value $0.0001 per share (“Common
Stock”) and four hundred thousand (400,000) shares of preferred stock
(“Preferred Stock”), having a par value of $0.0001. As of the close of business
on February __, 2015, there were (i) 3,535,236 shares of Common Stock
outstanding and (ii) no shares of Preferred Stock outstanding.
 
Section 3.3 Subsidiaries. The Company has no Subsidiaries.
.
Section 3.4 No Conflict. The execution, delivery and performance of this
Agreement and the issuance and sale of the Purchased Shares will not result in a
breach or violation of any of the terms and provisions of, or constitute, or
with the giving of notice or lapse of time, would constitute, a default under,
or result in the imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to, (i) its certificate of formation, limited
liability company agreement, limited partnership agreement, charter, or by-laws
or similar organizational documents of the Company, (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its properties, or
(iii) any agreement or instrument to which the Company is a party or by which
the Company or any of its Subsidiaries is bound or to which any of the
properties of the Company or any of its Subsidiaries is subject, except in the
case of clauses (ii) and (iii) as would not reasonably be expected to have a
Material Adverse Effect.
 
Section 3.5 Authority.
 
(a) Each of the Operative Documents has been or will be validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by each Purchaser or its Affiliate, as applicable (if either such Purchaser or
its Affiliate is a party thereto), constitutes, or will constitute, the legal,
valid and binding obligations of the Company enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity.
 
(b) The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable; the stockholders of the Company have no preemptive rights with
respect to the Purchased Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder. Except as described or disclosed in the Company
SEC Documents there are no outstanding (A) securities or obligations of the
Company
 convertible into or exchangeable for any capital stock of the Company,
(B) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (C) obligations of the Company to issue or sell any shares of
capital stock, any such convertible or exchangeable securities or obligations or
any such warrants, rights or options.
 
Section 3.6 Approvals. No consent, approval, authorization, or order of, or
filing or registration with, any person (including any governmental agency or
body or any court) is required to be obtained or made by the Company for the
consummation of the transactions contemplated by this Agreement, except (i) such
as have been obtained, (ii) where the failure of the Company to obtain or make
any such consent, approval, authorization, order, filing or registration would
not reasonably be expected to have a Material Adverse Effect, or (iii) such as
have been made or as may be required under state or foreign securities or “Blue
Sky” laws.
 
Section 3.7 Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in violation of any Law applicable to the Company or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.8 Periodic Reports. All forms, registration statements, reports,
schedules and statements required to be filed by the Company under the Exchange
Act or the Securities Act (all such documents, including the exhibits thereto,
prior to the date hereof, collectively the “Company SEC Documents”) have been
filed with the Commission on a timely basis. The Company SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Company SEC Document) (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) with respect to the
Company Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted
by Form 10-Q of the Commission), and (e) with respect to the Company Financial
Statements, fairly present (subject in the case of unaudited statements to
normal and recurring audit adjustments) in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. The Company’s auditor is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.
 
Section 3.9 Certain Fees. No fees or commissions are or will be payable by the
Company to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Shares or the consummation of the transaction contemplated
by this Agreement. The Company agrees that it will indemnify and hold harmless
the Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Company in connection with the sale of the Purchased Shares or the
consummation of the transactions contemplated by this Agreement.
 
Section 3.10 No Side Agreements. There are no agreements by, among or between
the Company or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.
 
Section 3.11 No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act
 
Section 3.12 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized Representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.
 
Section 3.13 No Integration. Neither the Company nor any of its Affiliates have,
directly or indirectly through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act of 1933, as amended) that is or will be integrated with
the sale of the Purchased Shares in a manner that would require registration
under the Securities Act.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its Properties and
to conduct its business as currently conducted.
 
Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated thereby, and the execution, delivery
and performance by such Purchaser of this Agreement has been duly authorized by
all necessary action on the part of such Purchaser; and this Agreement
constitute the legal, valid and binding obligations of such Purchaser,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.
 
Section 4.3 No Breach. The execution, delivery and performance of this Agreement
by such Purchaser and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (a) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any material agreement to which such Purchaser is a party or by which
such Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the cases of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement.
 
Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.
 
Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.
 
Section 4.6 Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority,
not as a nominee or agent, and with no present intention of distributing the
Purchased Shares or any part thereof, and such Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities laws of the United
States or any state or country, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of the
Purchased Shares under a registration statement under the Securities Act and
applicable state securities laws or under an exemption from such registration
available thereunder (including, without limitation, if available, Rule 144
promulgated thereunder).  If such Purchaser should in the future decide to
dispose of any of the Purchased Shares, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state securities law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
 
Section 4.7  Nature of Purchaser.
 
 (a)   Purchaser is not a U.S. Person and is and is not acquiring the Shares for
the account or benefit of any U.S. person or is a U.S. person who purchased the
Shares in a transaction that did not require registration under the Securities
Act.  No “directed selling efforts” (as such term is defined under Rule 903 to
Regulation S of the Securities Act) to the Purchase has been made within the
United States.
 
(b)       Such Purchaser or its Representatives have been furnished with
materials relating to the business, finances and operations of the Company and
relating to the offer and sale of the Purchased Shares that have been requested
by such Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity
 
 
 

--------------------------------------------------------------------------------

 
 
 to ask questions of the Company or its Representatives. Neither such inquiries
nor any other due diligence investigations conducted at any time by such
Purchaser or its Representatives shall modify, amend or affect such Purchaser’s
right (i) to rely on the Company’s representations and warranties contained in
Article III above or (ii) to indemnification or any other remedy based on, or
with respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in this Agreement. Such
Purchaser understands and acknowledges that its purchase of the Purchased Shares
involves a high degree of risk and uncertainty. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Shares.
 
Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Shares are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that it is knowledgeable with respect to Rule 144 of the Commission promulgated
under the Securities Act.  The Shares have not been and will not be registered
under the Securities Act or the securities laws of any state of the United
States and are subject to certain restrictions on transfer. This offering
memorandum has been prepared by us solely for use in connection with the
proposed offering of the notes to qualified institutional buyers under Rule 144A
under the Securities Act and to non-U.S. persons (within the meaning of
Regulation S under the Securities Act) outside the United States under
Regulation S under the Securities Act. We have not authorized its use for any
other purpose. Such Purchaser understands that hedging transactions involving
the purchased Shares may not be conducted unless in compliance with the
Securities Act. In addition,  the offer or sale of the Shares, if made prior to
the expiration of the six month distribution compliance period, may not be made
to a U.S. person or for the account or benefit of a U.S. person (other than a
distributor); and  the offer or sale, if made prior to the expiration of the
six-month distribution compliance period, is made pursuant to the following
conditions: (a) the purchaser certifies that it is not a U.S. person and is not
acquiring the securities for the account or benefit of any U.S. person or is a
U.S. person who purchased securities in a transaction that did not require
registration under the Securities Act; and (b)the  purchaser agrees to resell
such securities only in accordance with the provisions of Regulation S, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration; and agrees not to engage in hedging transactions with regard
to such securities unless in compliance with the Securities Act
 
Section 4.9 Reliance Upon such Purchaser’s Representations and Warranties. Such
Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Company is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Shares is a “private offering” and, as such, is exempt from the registration
requirements of the Securities Act, and (ii) determining the applicability of
such exemptions and the suitability of such Purchaser to purchase the Purchased
Shares.
 
Section 4.10 Legend; Restrictive Notation. Purchases of the Shares made in
reliance upon Regulation S, will, until the expiration of a six month
“distribution compliance period” within the meaning of Rule 903 of Regulation S
with respect to the Shares.  Purchaser understands that the certificates
evidencing the Purchased Shares will bear the following legend or restrictive
notation:
 
THIS SECURITY WILL BE OFFERED ONLY OUTSIDE OF THE UNITED STATES TO NON-U.S.
PERSONS, PURSUANT TO THE PROVISIONS OF REGULATION S OF THE U.S. SECURITIES ACT
OF 1933, AS AMENDED. THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF U.S.
PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF, THE HOLDER (1) REPRESENTS THAT IT IS NOT A U.S. PERSON, IS NOT ACQUIRING
THIS SECURITY FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION, (2) BY ITS ACCEPTANCE HEREOF, AGREES TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY (A) TO THE ISSUER OR ANY
AFFILIATE THEREOF, (B) PURSUANT TO A
 
 
 

--------------------------------------------------------------------------------

 
 
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR 904
UNDER REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE RECEIPT BY THE ISSUER OF AN OPINION OF COUNSEL THAT SUCH SALE OR TRANSFER IS
IN COMPLIANCE WITH THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
RESTRICTIVE LEGEND. THIS LEGEND WILL BE REMOVED AFTER SIX CONSECUTIVE MONTHS
BEGINNING ON THE DAY ON WHICH THE SECURITIES ARE OFFERED TO PERSONS OTHER THAN
DISTRIBUTORS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT”.

 
 
 

--------------------------------------------------------------------------------

 
 
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 903 OR 904
UNDER REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE RECEIPT BY THE ISSUER OF AN OPINION OF COUNSEL THAT SUCH SALE OR TRANSFER IS
IN COMPLIANCE WITH THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
RESTRICTIVE LEGEND. THIS LEGEND WILL BE REMOVED AFTER SIX CONSECUTIVE MONTHS
BEGINNING ON THE DAY ON WHICH THE SECURITIES ARE OFFERED TO PERSONS OTHER THAN
DISTRIBUTORS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT”.
 
Section 4.11 Ownership of Securities. Such Purchaser and its Affiliates do not,
as of the date hereof, own five percent or more of the Company’s issued and
outstanding capital stock.
 
Section 4.12 Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR at
www.sec.gov , the Company’s website or otherwise) all Company SEC Documents, as
well as all press releases issued by the Company through the date of this
Agreement that are included in a filing by the Company on Form 8-K or clearly
posted on the Company’s website.
 
Section 4.13 Placement Agent Reliance. Such Purchaser agrees that the Placement
Agent may rely upon the representations and warranties made by such Purchaser to
the Company in this Agreement.
 
ARTICLE V
 
COVENANTS
 
Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares.
Without limiting the foregoing, each of the Company and each Purchaser shall use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. Each Purchaser agrees that
its trading activities, if any, with respect to Company’s securities will be in
compliance with all applicable state and federal securities laws, rules and
regulations. The Company shall promptly and accurately respond, and shall use
its commercially reasonable efforts to cause its transfer agent to respond, to
reasonable requests for information (which is otherwise not publicly available)
made by a Purchaser or its auditors relating to the actual holdings of such
Purchaser or its accounts; provided that, the Company shall not be obligated to
provide any such information that could reasonably result in a violation of
applicable law or conflict with the Company’s insider trading policy or a
confidentiality obligation of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.2 Non-Public Information. On or before 9:30 a.m., Utah local time, on
the Business Day immediately following the date hereof, the Company shall issue
a press release (the “Press Release”) announcing the entry into this Agreement
and describing the terms of the transactions contemplated by the Operative
Documents and any other material, nonpublic information that the Company may
have provided any Purchaser at any time prior to the issuance of the Press
Release. On or before the fourth Business Day following the date hereof, the
Company shall file a Current Report on Form 8-K with the Commission describing
the terms of the transactions contemplated by the Operative Documents, and
including as an exhibit to such Current Report on Form 8-K the Operative
Documents, in the form required by the Exchange Act.
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1 Indemnification by the Company. The Company agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of, or in any way related to the breach of any
of the representations, warranties or covenants of the Company contained herein,
provided that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of such
representations or warranties to the extent applicable; and provided further,
that no Purchaser Related Party shall be entitled to recover special,
consequential or punitive damages under this Section 6.1.
 
Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Company and its respective Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Company Related
Party shall be entitled to recover special, consequential or punitive damages.
 
Section 6.3 Indemnification Procedure. Promptly after any Company Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses
 
 
 

--------------------------------------------------------------------------------

 
 
incurred by the Indemnified Party in connection with any defense or settlement
of such asserted liability; provided, however, that the Indemnified Party shall
be entitled (i) at its expense, to participate in the defense of such asserted
liability and the negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has failed to assume the defense or employ counsel reasonably
acceptable to the Indemnified Party or (B) if the defendants in any such action
include both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Section 6 are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.
 
Section 7.2 Survival of Provisions. The representations, warranties, covenants
and agreements contained in this Agreement shall survive the Closing for a
period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.
 
Section 7.3 No Waiver; Modifications in Writing.
 
(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
 
(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other
 
 
 

--------------------------------------------------------------------------------

 
 
Operative Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Operative Document, any waiver of any provision of
this Agreement or any other Operative Document, and any consent to any departure
by the Company from the terms of any provision of this Agreement or any other
Operative Document shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances.
 
Section 7.4 Binding Effect; Assignment.
 
(a) Binding Effect. This Agreement shall be binding upon the Company, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
 
(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Company by delivery of an
agreement to be bound to the terms of this Agreement and a revised signature
page. No portion of the rights and obligations of any Purchaser under this
Agreement may be transferred by such Purchaser to a non-Affiliate without the
written consent of the Company (which consent shall not be unreasonably withheld
by the Company).
 
Section 7.5 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Purchaser shall continue
to be bound by such confidentiality agreement.
 
Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:
 
(a) If to any Purchaser:
 
To the respective address listed on the applicable signature page
 
(b) If to StrategaBiz, Inc.:


922 Chappel Valley Loop
Lehi, Utah 84043
Attention: Bob Bench
 
with a copy to:


Carman Lehnhof Israelsen, LLP
299 South Main Street, Suite 1300
Salt Lake City, Utah 84111
Attention: J. Martin Tate
Email: mtate@clilaw.com
 
or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.
 
Section 7.7 Removal of Legend. In connection with a sale of the Purchased Shares
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Company a broker representation
letter providing to the transfer agent and the Company any information the
Company deems necessary to determine that the sale of the Purchased Shares is
made in compliance with Rule 144, including, as may be appropriate, a
certification that the Purchaser is not an Affiliate of the Company and
regarding the length of time the Purchased Shares have been held. Upon receipt
of such representation letter, the
 
 
 

--------------------------------------------------------------------------------

 
 
Company shall promptly direct its transfer agent to remove the notation of a
restrictive legend in such Purchaser’s certificates evidencing the Purchased
Shares or the book-entry account maintained by the transfer agent, including the
legend referred to in Section 4.11, and the Company shall bear all costs
associated therewith. After a registration statement under the Securities Act
permitting the public resale of the Purchased Shares has become effective or any
Purchaser or its permitted assigns have held the Purchased Shares for one year,
if the book-entry account of such Purchased Shares still bears the notation of
the restrictive legend referred to in Section 4.11, the Company agrees, upon
request of the Purchaser or permitted assignee, to take all steps necessary to
promptly effect the removal of the legend described in Section 4.11 from the
Purchased Shares, and the Company shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as such Purchaser or its permitted assigns provide to the
Company any information the Company deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws, including (if there is no such registration statement) a certification
that the holder is not an Affiliate of the Company (and a covenant to inform the
Company if it should thereafter become an Affiliate and to consent to the
notation of an appropriate restriction) and regarding the length of time the
Purchased Shares have been held.
 
Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Company or any of its Affiliates or any Purchaser or any
of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.
 
Section 7.9 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
 
Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.
 
Section 7.11 Termination
 
(a) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.
 
(b) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before February 25, 2015 (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall
 
 
 

--------------------------------------------------------------------------------

 
 
 have resulted in, the failure of the Closing to occur on or prior to the
Outside Date or the failure of a condition in Section 2.3 or Section 2.4 to be
satisfied at such time;
 
(c) In the event of the termination of this Agreement as provided in this
Section 7.11, (1) this Agreement shall forthwith become null and void and
(2) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the
Company; provided that nothing herein shall relieve any party from any liability
or obligation with respect to any willful breach of this Agreement.
 
Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Common Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.
 
[Signature pages follow]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 

     
STRATEGABIZ, INC.
   
By:
  _______________________________
Name:
 
Brian Palm Svaneeng Mertz
Title:
 
CEO


 






















Signature Page to
Common Stock Subscription Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.



   
 
   
By:
___________________________________
Name:
 
Title:
     

 
 
Number of Purchased Shares  
Aggregate Purchase Price USD
E-mail Address: ___________________________________
Address:  ___________________________________                                                   

 
















Signature Page to
Common Stock Subscription Agreement

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A



The purchase of the Shares involves a high degree of risk including, but not
necessarily limited to, the risks described below.  Before subscribing for the
Shares, the Purchaser should consider carefully the following risk factors, as
well as the other information contained in the Agreement.


No Assurance of Success


There is no assurance that the Company’s activities will be profitable or that
it will be able to meet its obligations.  The Purchaser may lose all of its
investment.


Past Performance Not a Predictor of Future Results


Past performance of the Company’s key personnel cannot be relied on to predict
future success of the Company.  The Company’s future performance is dependent on
future events and is subject to a variety of factors not within the control of
the Company, including, local and economic circumstances, availability of
capital, and varying market conditions, and is therefore inherently uncertain.


No Operating History of Revenue and Minimal Assets Results in No Assurance of
Success Which May Result in the Failure of the Business.


The Company has had no operating history nor any revenues or earnings from
operations. The Company has no significant assets or financial resources. The
Company will, in all likelihood, sustain operating expenses without
corresponding revenues, at least until the consummation of a business
combination. This may result in the Company incurring a net operating loss which
will increase continuously until the Company can consummate a business
combination with a profitable business opportunity. This may lessen the
possibility of finding a suitable acquisition or merger candidate as such loss
would be inherited on their financial statements. There is no assurance that the
Company can identify such a business opportunity and consummate such a business
combination.


Speculative Nature of Company’s Proposed Operations Results in No Assurance of
Success Which May Result in the Failure of the Business.


The success of the Company's proposed plan of operation will depend to a great
extent on the operations, financial condition and management of the identified
business opportunity. While our officers and directors intend to seek business
combinations with entities having established operating histories, there can be
no assurance that the Company will be successful in locating candidates meeting
such criteria. In the event the Company completes a business combination, of
which there can be no assurance, the success of the Company's operations may be
dependent upon management of the successor firm or venture partner firm and
numerous other factors beyond the Company's control.


Scarcity of and Competition for Business Opportunities and Combinations May
Scarcity of and Competition for Business Opportunities and Combinations May
Limit Possible Business Combinations Which May Result in the Failure of the
Business.


The Company is and will continue to be an insignificant participant in the
business of seeking mergers with, joint ventures with and acquisitions of small
private entities. A large number of established and well-financed entities,
including venture capital firms, are active in mergers and acquisitions of
companies which may be desirable target candidates for the Company. Nearly all
such entities have significantly greater financial resources, technical
expertise and managerial capabilities than the Company and, consequently, the
Company will be at a competitive disadvantage in identifying possible business
opportunities and successfully completing a business combination. Moreover, the
Company will also compete in seeking merger or acquisition candidates with
numerous other small public companies.


Since There is No Agreement For Business Combination or Other Transaction and No
Standards for Business Combination the Purchaser May Not Approve the Transaction
Which May Result in the Failure of the Business.
 
 
 

--------------------------------------------------------------------------------

 


The Company has no arrangement, agreement or understanding with respect to
engaging in a merger with, joint venture with or acquisition of, an entity.
There can be no assurance the Company will be successful in identifying and
evaluating suitable business opportunities or in concluding a business
combination. Our sole officer and director has not identified any particular
industry or specific business within an industry for evaluations. The Company
has been in the start-up stage since inception and has no operations to date.
Other than issuing shares to its original shareholder, the Company never
commenced any operational activities. There is no assurance the Company will be
able to negotiate a business combination on terms favorable to the Company. The
Company has not established a specific length of operating history or a
specified level of earnings, assets, net worth or other criteria which it will
require a target business opportunity to have achieved, and without which the
Company would not consider a business combination in any form with such business
opportunity. It is a requirement under Rule 419(e) of the Securities Act that
the net assets or fair market value of any business to be acquired must
represent at least 80% of the maximum offering proceeds. The acquisition may be
consummated through the use of the offering proceeds, loans or equity.


The Company’s Reporting Requirements May Delay or Preclude Acquisition Which May
Result in the Failure of the Business.


The Company will be required to provide certain information about significant
acquisitions, including certified financial statements for the company acquired,
covering one or two years, depending on the relative size of the acquisition.
The time and additional costs that may be incurred by some target entities to
prepare such statements may significantly delay or essentially preclude
consummation of an otherwise desirable acquisition by the Company. Acquisition
prospects that do not have or are unable to obtain the required audited
statements may not be appropriate for acquisition so long as the reporting
requirements of the 1934 Act are applicable.


The Company’s Lack of  Market Research or Marketing Organization May Limit
Business Combinations Which May Result in the Failure of the Business.


The Company has neither conducted, nor have others made available to it, results
of market research indicating that market demand exists for the transactions
contemplated by the Company. Moreover, the Company does not have, and does not
plan to establish, a marketing organization. Even in the event demand is
identified for a merger or acquisition contemplated by the Company, there is no
assurance the Company will be successful in completing any such business
combination.


The Company’s Lack of Diversification May Limit Future Business Which May Result
in the Failure of the Business.


The Company's proposed operations, even if successful, will in all likelihood
result in the Company engaging in a business combination with only one business
opportunity. Consequently, the Company's activities will be limited to those
engaged in by the business opportunity which the Company merges with or
acquires. The Company's inability to diversify its activities into a number of
areas may subject the Company to economic fluctuations within a particular
business or industry and therefore increase the risks associated with the
Company's operations.


The Company May Fall Under Possible Investment Company Act Regulation Which May
Increase Costs Which May Result in the Failure of the Business.


Although the Company will be subject to regulation under the Securities Exchange
Act of 1933, our officers and directors believe the Company will not be subject
to regulation under the Investment Company Act of 1940, insofar as the Company
will not be engaged in the business of investing or trading in securities. In
the event the Company engages in business combinations which result in the
Company holding passive investment interests in a number of entities, the
Company could be subject to regulation under the Investment Company Act of 1940.
In such event, the Company would be required to register as an investment
company and could be expected to incur significant registration and compliance
costs. The Company has obtained no formal determination from the Securities and
Exchange Commission as to the status of the Company under the Investment Company
Act of 1940 and, consequently, any violation of such Act would subject the
Company to material adverse consequences.


The Probable Change in Control And Management Upon a Business Combination May
Result in Uncertain Management Future Which May Result in the Failure of the
Business.
 
 
 

--------------------------------------------------------------------------------

 


A business combination involving the issuance of the Company's common stock
will, in all likelihood, result in shareholders of a private company obtaining a
controlling interest in the Company. The resulting change in control of the
Company could result in removal of the present officer and director of the
Company and a corresponding reduction in or elimination of his participation in
the future affairs of the Company.


The Reduction of Percentage Share Ownership Following a Business Combination May
Result in Dilution.


The Company's primary plan of operation is based upon a business combination
with a private concern which, in all likelihood, would result in the Company
issuing securities to shareholders of such private company. The issuance of
previously authorized and unissued common stock of the Company would result in
reduction in percentage of shares owned by present and prospective shareholders
of the Company and would most likely result in a change in control or management
of the Company.


Dependence on Key personnel


The Company is dependent on the services of key personnel.  The loss of the
services of these personnel could have an adverse affect on the future
operations of the Company.


Qualified personnel


The Company’s ability to realize its objectives shall be dependent on its
ability to attract and retain qualified personnel.  Competition for such
personnel can be intense, and there can be no assurance that the Company’s
results shall be able to attract and retain qualified personnel.


Protection of Intellectual Property


The Company’s success may be dependent in part on protecting its intellectual
property, including trade secrets, confidential information and proprietary
technology.  Legal protection of such intellectual property may be unavailable
and to the extent available, may not adequately protect such intellectual
property or may be unenforceable against alleged infringers.  Contractual
provisions intended to protect such intellectual property may be
breached.  Despite precautions, unauthorized third parties may be able to copy
aspects of the Company’s intellectual property and competitors may be able to
independently design around legal protections.


Risks related to Technology


The Company cannot guarantee the successful development and utilization
intellectual property which is acquired, either through an acquisition or
development.  In the event the Company is unable to successfully develop and
utilize the technology related thereto, the value of the Purchaser’s investment
may be adversely affected.


No Minimum Offering


There is no minimum aggregate principle amount of Shares that must be sold by
the Company prior to the initial closing, and the Company expects to accept
subscriptions for Shares as they are received.  As a result, there can be no
assurance that the Company shall raise sufficient funds in the Offering to carry
out its business plan as currently proposed, or that the net proceeds from
subscriptions shall be in an amount sufficient to enable the Company to continue
operations in any meaningful manner.


We arbitrarily determined the price of the common stock we are offering.
 
We determined the offering price of the Shares we are offering. The offering
price does not bear any direct relationship to the value of our physical assets,
the book value of our common stock, or any other generally accepted criteria of
valuation. The price and other terms were based on a number of factors
including, without limitation, estimates of our business potential and earnings
prospects and the consideration of such potential earnings in relation to market
valuations of comparable companies. The offering price is not an indication of
the actual value of our common stock at the time of this offering.
 
Furthermore, if a market for our common stock develops, the price of our common
stock following this offering may be highly volatile as the securities of
emerging businesses often are. Additionally, in recent years, the stock market
has experienced a high level of price and volume volatility and market prices
for the securities of many
 
 
 

--------------------------------------------------------------------------------

 
 
companies, particularly of small and emerging growth companies, the common stock
of which trade in the over-the-counter market, have experienced wide price
fluctuations which have not necessarily been related to the operating
performance of these companies.


Need for Additional Financing


There can be no assurances that the Company shall be able to obtain additional
funding when needed, or that such funding, if available, shall be available on
terms acceptable to the Company.  In the event the Company’s operations do not
generate sufficient cash flow, or the Company cannot acquire additional funds if
and when needed, the Company may be forced to curtail or cease its activities
which likely would result in the loss to the Purchaser of all or a substantial
portion of its investment.


There is Only a Limited Public Trading Market for the Shares.


Purchasers may not be able to resell their Shares, if at all, and thus could
lose all or part of their investment. The shares are listed on the OTC Bulletin
Board under the symbol SGBZ. Listing on the OTC Bulletin Board does not
constitute any endorsement or approval of a listed company or its securities,
and the OTC Bulletin Board does not review or monitor an issuer’s
activities.   Our common stock is a “penny stock” (as defined in Exchange Act
Rule 3a-51) which means that brokers can only buy or sell the common stock on an
unsolicited basis. The penny stock rule and similar regulations will reduce the
likelihood that a liquid trading market will arise for the common stock. The
common stock may trade at less than the offering price. Because our stock is a
“penny stock” a shareholder may find it more difficult to dispose of, or to
obtain accurate quotations as to the price of, the Company’s common stock.

In the absence of a security being quoted on NASDAQ, or the Company having
$2,000,000 in net tangible assets, trading in the Shares is covered by Rule
15c2-6 promulgated under the Securities Exchange Act of 1934 for non-NASDAQ and
non-exchange listed securities.  Under such rule, broker/dealers who recommend
such securities to persons other than established customers and accredited
Purchasers (generally institutions with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 or an annual income
exceeding $200,000 or $300,000 jointly with their spouse) must make a special
written suitability determination for the purchaser and receive the purchaser's
written agreement to a transaction prior to sale.  Securities are also exempt
from this rule if the market price is at least $5.00 per share, or for warrants,
if the warrants have an exercise price of at least $5.00 per share.
 
The Securities Enforcement and Penny Stock Reform Act of 1990 requires
additional disclosures related to the market for penny stocks and for trades in
any stock defined as a penny stock.  The Commission's regulations under such Act
define a penny stock to be any NASDAQ or non-NASDAQ equity security that has a
market price or exercise price of less than $5.00 per share and allow for the
enforcement against violators of the proposed rules.  In addition, unless
exempt, the rules require the delivery, prior to any transaction involving a
penny stock, of a disclosure schedule prepared by the Commission explaining
important concepts involving the penny stock market, the nature of such market,
terms used in such market, the broker/dealer's duties to the customer, a
toll-free telephone number for inquiries about the broker/dealer's disciplinary
history, and the customer's rights and remedies in case of fraud or abuse in the
sale.  Disclosure also must be made about commissions payable to both the
broker/dealer and the registered representative, current quotations for the
securities, and if the broker/dealer is the sole market-maker, the broker/dealer
must disclose this fact and its control over the market.  Finally, monthly
statements must be sent disclosing recent price information for the penny stock
held in the account and information on the limited market in penny stocks.
 
While many NASDAQ stocks are covered by the proposed definition of penny stock,
transactions in NASDAQ stock are exempt from all but the sole market-maker
provision for (i) issuers who have $2,000,000 in tangible assets ($5,000,000 if
the issuer has not been in continuous operation for three years), (ii)
transactions in which the customer is an institutional accredited Purchaser and
(iii) transactions that are not recommended by the broker/dealer.  In addition,
transactions in a NASDAQ security directly with the NASDAQ market-maker for such
securities, are subject only to the sole market-maker disclosure, and the
disclosure with regard to commissions to be paid to the broker/dealer and the
registered representatives.


Absence of Merit Review


No state of federal authority has reviewed the accuracy or adequacy of the
information contained herein nor has any regulatory authority made a merit
review of the Offering or the terms of the Note offered to the Purchaser. 
 
 
 

--------------------------------------------------------------------------------

 
 
Therefore, the Purchaser must therefore judge for itself the adequacies of the
disclosures, the pricing and fairness of the terms of the Offering.


Regulation S


A portion of the Shares are being offered pursuant to an exemption from
registration under Regulation S.  Regulation S provides an exclusion from the
Section 5 registration requirements of the Securities Act for offerings made
outside the United States by both U.S. and foreign issuers.  Regulation S is
available only for “offers and sales of securities outside the United States”
made in good faith and not as a means of circumventing the registration
provisions of the Securities Act. The availability of the issuer (Rule 903) and
the resale (Rule 904) safe harbors is contingent on two general conditions (a)
the offer or sale must be made in an offshore transaction; and (b) no “directed
selling efforts” may be made by the issuer, a distributor, any of their
respective affiliates, or any person acting on their behalf.


The Shares will initially be restricted as described under “Book-entry, Delivery
and Form” for a period ending six month after the closing date. Before any
interest in the Shares may be offered, sold, pledged or otherwise transferred to
a purchaser outside the United States in compliance with Rule 904 under the
Securities Act, the transferor will be required to provide the fiscal agent with
a written certificate (the form of which certification can be obtained from the
fiscal agent) as to compliance with the transfer restriction referred to above.


Forward-Looking Statements


The Disclosure Materials contain certain forward-looking statements regarding
the plans and objectives of management for future operations, including plans
and objectives relating to the development of the Company’s business.  The
forward-looking statements included herein are based on current expectations and
assumptions that involve numerous risks and uncertainties.  Although the Company
believes that its assumptions underlying the forward-looking statements are
reasonable, any of the assumptions could prove inaccurate.  As a result, there
can be no assurance that the forward-looking statements included in this
Agreement shall prove to be accurate.  In light of the significant uncertainties
inherent in the forward-looking statements included herein, the inclusion of
such information should not be regarded as a representation by the Company or
any other entity that the objectives and plans of the Company shall be achieved.


The foregoing list of risk factors does not purport to be complete and does not
describe all of the risks relating to an investment in the Company.  Some of the
other risks of an investment in the Company are nor foreseen or fully
discernable, understood or recognizable by the Company.  Purchasers should read
the Disclosure Materials and consult with their own legal and financial advisers
before investing in the Company.
 
 
 

--------------------------------------------------------------------------------

 
 